Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 17, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  154664                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  DANIEL ADAIR, et al.,                                                                                  Kurtis T. Wilder,
           Plaintiffs-Appellants,                                                                                    Justices

  v                                                                SC: 154664
                                                                   COA: 311779
  DEPARTMENT OF EDUCATION, BUDGET
  DIRECTOR FOR THE STATE OF MICHIGAN,
  TREASURER FOR THE STATE OF
  MICHIGAN, and SUPERINTENDENT OF
  PUBLIC INSTRUCTION FOR THE STATE OF
  MICHIGAN,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 17, 2017
           p0510
                                                                              Clerk